WRIGHT, District Judge.
The court hereby makes the following findings of fact upon the complaint, affidavits, and the testimony offered and filed in support of the motion for a Declaratory Judgment and Permanent Injunction.
Findings of Fact
1. Petitioners, Negro citizens of Washington Parish, Louisiana, possessing all the qualifications entitling them to be registered as electors under the registration laws of the State of Louisiana, presented themselves to Curtis M. Thomas, Registrar of Voters, on numerous occasions in order to be registered.
2. Curtis M. Thomas has refused to qualify and to register the petitioners and other qualified Niegroes of Washington Parish, solely on account of their race and color.
The Court hereby enters the following
Conclusions of Law
1. The failure and the refusal of the defendant, Curtis M. Thomas, Registrar of Voters of Washington Parish, to qualify and to register the petitioners and other Negroes similarly situated in Washington Parish, solely on account of their race and color, violates the 14th and 15th Amendments to the Constitution of the United States. Smith v. Allwright, 321 U.S. 649, 64 S.Ct. 757, 88 L.Ed. 987, 151 A.L.R. 1110.
2. The defendant, while acting under color of state authority, has persisted in the custom, practice and usage of refusing to register petitioners and other Negroes similarly situated simply and solely on account of their race and color in violation of the 14th and 15th Amendments to the Constitution of the United States.
*1303. A declaratory judgment should issue, decreeing that petitioners and other Negroes similarly situated are entitled to register and to qualify as electors in Washington Parish, Louisiana, free from any restrictions on account of their race and color. Mitchell v. Wright, 5 Cir., 154 F.2d 924.
4. Petitioners and other Negroes similarly situated in Washington Parish, Louisiana, do not have an adequate remedy at law; and they are entitled to a permanent injunction forever restraining and enjoining the defendant, Curtis M. Thomas, from denying and refusing to register eligible Negroes as electors in Washington Parish, Louisiana, simply and solely on account of their race and color. Mitchell v. Wright, supra.